Citation Nr: 1028478	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-35 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1965 to October 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran requested a 
Travel Board hearing; he failed to appear for such hearing 
scheduled in May 2009.  In January 2010 the Board sought a 
medical advisory opinion in this matter.


FINDING OF FACT

The Veteran is shown to have tinnitus which competent evidence 
shows is causally related to his exposure to noise trauma in 
service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as the benefit sought is being granted, there is 
no reason to belabor the impact of the VCAA on this matter; any 
notice defect or duty to assist omission is harmless.  


B. Factual Background

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was machine gunner.  A DD Form-215 
reflects that he was awarded a Combat Action Ribbon.  

The Veteran's STRs (to include service entrance and separation 
examination reports) are silent for complaints, findings, 
treatment, or diagnosis relating to tinnitus.

A March 2002 private treatment record notes that the Veteran had 
a diagnosis of tinnitus.  

A November 2005 VA outpatient treatment record notes the Veteran 
reported he had tinnitus since serving in Vietnam, and indicated 
that it had intensified over the past three years. 

A December 2005 VA outpatient treatment record notes that the 
Veteran reported that his tinnitus had become constant in the 
past three or four years, and was worse in quiet environments.  
He was concerned that it would continue to worsen over time.  

On September 2006 VA examination the Veteran reported ringing in 
both ears-initially intermittent after explosions in the 
military-and becoming constant in the past 10 years.  The 
examiner opined that the Veteran's "tinnitus [is] less likely as 
not secondary to noise exposure during service in the military."  
The examiner explained that there was no indication of tinnitus 
or a report of tinnitus while the Veteran was on active duty, or 
within a reasonable amount of time thereafter.    

A March 2007 letter from Dr. B. K. R. notes that the Veteran 
reported that ever since serving in combat he has had tinnitus 
which was initially mild but then became more severe and 
bothersome.  He denied postservice recreational or occupational 
noise exposure.  Dr. B. K. R. noted that there was no objective 
evidence of hearing loss in the Veteran as a young man and that 
combat noise exposure can cause tinnitus without hearing loss but 
hearing loss due to presbycusis with tinnitus represents a very 
common diagnosis in a 61-year-old.  Dr. B. K. R. opined: "Given 
this confounding piece of evidence, I would state that the 
tinnitus that [the Veteran] has experienced is as likely as not 
due to the military noise exposure he received while a combat 
infantryman in the Vietnam war."  

In January 2010 the Board sought a Veteran's Health 
Administration (VHA) medical advisory opinion in this matter.  In 
a response in February 2010, a VA Chief of Otolaryngology noted 
the Veteran's extensive noise trauma exposure in service, and 
opined, in essence, that although hearing loss due to presbycusis 
(the aging process) with associated tinnitus is a common 
diagnosis in a 61 year old, because such are most likely caused 
by the cumulative effects of noise exposure during a lifetime, 
and because the Veteran had significant noise exposure in 
service, it was "more likely than not" that the noise trauma in 
service at least contributed to cause the Veteran's tinnitus.  
The consulting VA expert explained the rationale for his opinion, 
finding "highly plausible" the Veterans report that he has had 
tinnitus since his combat service, but he did not report it 
earlier because it was mild.  He noted, in essence, that from his 
experience it is not uncommon for patients to not report tinnitus 
until specifically asked, and added that the Veteran's audiograms 
from December 2005 and September 2006 show a mild high frequency 
sensorineural hearing loss (SNHL) consistent with excessive noise 
exposure.  He also found significant that the Veteran reported 
that he did not have significant noise exposure since discharge 
from the military, as noise exposure is the leading cause of SNHL 
and tinnitus.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran served in combat, is presumed to have been exposed to 
the types of noise trauma associated with combat; he is entitled 
to the relaxed evidentiary standards afforded veterans who served 
in combat.  See 38 U.S.C.A. § 1154(b).  Furthermore, as tinnitus 
is a disability capable of lay observation (it is essentially 
established on the basis of subjective complaints), and there is 
no reason to question the Veteran's credibility, it is not in 
dispute that the Veteran has current tinnitus.  The remaining 
criterion for establishing service connection for the Veteran's 
tinnitus is whether such disability is related to the recognized 
combat noise trauma in-service.

Although a September 2006 VA examiner opined, in essence, that 
the Veteran's tinnitus is unrelated to military noise trauma, the 
March 2007 letter from Dr. B.K.R. and the February 2010 opinion 
by a VHA expert in support of the Veteran's claim are accompanied 
by a more detailed explanation of rationale.  Consequently, and 
with consideration of the relaxed evidentiary standard applicable 
in this case, the Board finds their opinions more probative, and 
persuasive.   

Accordingly, the Board finds that the requirements for 
establishing service connection for tinnitus are met, and that 
service connection for tinnitus is warranted.   


ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


